  1   Gregg S. Kleiner, State Bar No. 141311
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
      San Francisco, CA 94104
  3   Telephone No.: 415-672-5991
      Facsimile No.: 415-680-1712
  4   Email: gkleiner@rinconlawllp.com
  5
      Counsel for FRED HJELMESET,
  6   Trustee in Bankruptcy

  7

  8                             UNITED STATES BANKRUPTCY COURT

  9                             NORTHERN DISTRICT OF CALIFORNIA

 10                                        SAN JOSE DIVISION

 11   In re                                              Case No. 21-50028 SLJ
                                                         Chapter 7
 12           EVANDER FRANK KANE,                        Hon. Stephen L. Johnson

 13                  Debtor.                             THIRD STIPULATION TO ENTRY OF
                                                         ORDER EXTENDING DATE FOR FILING
 14                                                      COMPLAINT
                                                         (11 U.S.C. SECTION 727)
 15
                                                         [No Hearing Requested]
 16

 17

 18           This third stipulation is entered into by and between Evander Frank Kane (“Debtor”) and

 19   Fred Hjelmeset, Trustee in Bankruptcy of the Debtor’s estate (“Trustee”), through their respective

 20   counsel.

 21                                              RECITALS

 22           A.     On January 9, 2021, the Debtor filed a Voluntary Chapter 7 Petition.

 23           B.     On January 11, 2021, the Bankruptcy Court issued its “Notice of Chapter 7

 24   Bankruptcy Case,” Docket 4 (“Notice”).

 25           C.     The Notice provided that the deadline for filing complaints against the Debtor for

 26   non-dischargeability or denial of discharge was April 5, 2021.

 27   ///

 28   ///

Case: 21-50028     Doc# 149      Filed: 05/28/21    Entered: 05/28/21 08:32:56      Page 1 of 5       1
  1             D.      On March 22, 2021, the Trustee caused to be filed the Stipulation to Entry of Order

  2   Extending Date for Filing Complaint (11 U.S.C. Section 727) as Docket 68, which stipulation was

  3   approved by the Order Extending Date for Filing Complaint Objecting to Discharge (11 U.S.C.

  4   Section 727) entered March 22, 2021 as Docket 70, which order extended the deadline established

  5   by Rule 4004 of the Federal Rules of Bankruptcy Procedure to object to the Debtor’s discharge

  6   through and including May 5, 2021.

  7             E.      On April 22, 2021, the Trustee caused to be filed the Second Stipulation to Entry of

  8   Order Extending Date for Filing Complaint (11 U.S.C. Section 727) as Docket 104, which

  9   stipulation was approved by the Order Extending Date for Filing Complaint Objecting to Discharge

 10   (11 U.S.C. Section 727) entered April 23, 2021 as Docket 105 (the “Order”). The Order extended

 11   the deadline established by Rule 4004 of the Federal Rules of Bankruptcy Procedure to object to the

 12   Debtor’s discharge through and including June 11, 2021.

 13

 14                                              STIPULATION

 15

 16                  NOW, THEREFORE, the parties agree as follows:

 17        1.           With regard to any complaints that would have to be filed by the Trustee in

 18   conformity with Bankruptcy Code Section 727 (11 U.S.C. § 727) and Rule 4004 of the Federal

 19   Rules of Bankruptcy Procedure (i.e., discharge of debt) shall be extended for approximately 69 days

 20   from the current deadline of June 11, 2021 through and including August 19, 2021.

 21        2.           The parties further agree that the new deadline, August 19, 2021, may be further

 22   extended by stipulation of the parties.

 23        3.           The parties agree to entry of an order in the form annexed hereto as Exhibit A.

 24
       DATED: May 27, 2021                      RINCON LAW LLP
 25

 26
                                                By: /s/ Gregg S. Kleiner
 27                                                 GREGG S. KLEINER
 28                                                 Counsel for FRED HJELMESET,
                                                    Trustee in Bankruptcy

Case: 21-50028         Doc# 149     Filed: 05/28/21    Entered: 05/28/21 08:32:56       Page 2 of 5       2
  1   DATED: May 27, 2021             FINESTONE HAYES LLP

  2

  3                                   By:
                                              STEPHEN D. FINESTONE
  4                                           Counsel for Debtor,
  5                                           EVANDER FRANK KANE

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

Case: 21-50028   Doc# 149   Filed: 05/28/21    Entered: 05/28/21 08:32:56   Page 3 of 5   3
   1   Gregg S. Kleiner (SBN 141311)
       RINCON LAW LLP
   2   268 Bush Street, Suite 3335
       San Francisco, CA 94104
   3   Tel. 415-672-5991
       Fax. 415-680-1712
   4   gkleiner@rinconlawllp.com
   5
       Counsel for
   6   FRED HJELMESET,
       Trustee in Bankruptcy
   7

   8                               UNITED STATES BANKRUPTCY COURT

   9                               NORTHERN DISTRICT OF CALIFORNIA

  10                                          SAN JOSE DIVISION

  11   In re                                               Case No. 21-50028 SLJ
                                                           Chapter 7
  12                EVANDER FRANK KANE,                    Hon. Stephen L. Johnson

  13                    Debtor.                            THIRD ORDER EXTENDING DATE FOR
                                                           FILING COMPLAINT OBJECTING TO
  14
                                                           DISCHARGE
  15                                                       (11 U.S.C. SECTION 727)

  16

  17             Based on the Third Stipulation to Entry of Order Extending Date for Filing Complaint (11
  18   U.S.C. Section 727) (the “Stipulation”) entered into by and between Fred Hjelmeset, Trustee in
  19   Bankruptcy of the Debtor’s estate and Debtor Evander Frank Kane, through their respective counsel,
  20   electronically filed on May 28, 2021, as Docket No. _____,
  21             IT IS HEREBY ORDERED, as follows:
  22           1.       The Stipulation is approved.
  23           2.       With regard to the Trustee, the current deadline established by Rule 4004 of the
  24   Federal Rules of Bankruptcy Procedure to object to the Debtor’s discharge is hereby extended
  25   through and including August 19, 2021.
  26                                        *** END OF ORDER ***
  27

  28




                                                                                           EXHIBIT A
Case: 21-50028          Doc# 149      Filed: 05/28/21      Entered: 05/28/21 08:32:56          Page 4 of 5
    1                                   *** COURT SERVICE LIST ***

    2   No Court service required.

    3
    4

    5
    6
    7

    8

    9
   10

   11

   12

   13

   14

   15
   16

   17

   18
   19

   20

   21
   22

   23

   24
   25
   26

   27

   28




                                                                                EXHIBIT A
Case: 21-50028     Doc# 149          Filed: 05/28/21   Entered: 05/28/21 08:32:56   Page 5 of 5
